DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2–5 and 7–18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of O’Hare et al., US 4,203,027 in further view of Ruiz Ballesteros et al., US 2005/0185938 A1 or Roscoe, US 5,761,030.
Regarding claim 2, Kepler teaches a pressure support system 10 (corresponding to the claimed “respiratory pressure treatment device”), used to supply humidified air to a patient.  See Kepler Figs. 1A, 1B, [0037], [0038].  The system 10 comprises a flow generating system 12 (the “pressure generator”) configured to supply a flow of air at positive pressure.  Id.  The system 10 also comprises a docking assembly 14 and fluid tank 16 (collectively the “humidifier apparatus”) configured to humidify the flow of air.  
The docking assembly 14 corresponds to the “dock.”  See Kepler Figs. 1A, 1B, [0038].  The dock 14 comprises a heating element 352 (the “heater plate”) and a tank cavity 362 (the “recess”).  Id. at Fig. 21, [0098].
The tank 16 corresponds to the “water reservoir.”  See Kepler Fig. 1B, [0038].  The tank 16 is configured to be engaged with the dock 14.  Id.  The tank 16 comprises an interior, which corresponds to the “chamber.”  Id.  The interior of the tank 16 is in fluid communication with the flow of air, when the tank 16 is in an operative position, because the tank 16 holds water that is used to humidify air supplied to the patient.  Id.
The tank 16 comprises a lower tank housing 190 (the “base”) structured to hold a volume of liquid.  See Kepler Fig. 14, [0081].  The lower housing 190 comprises a heat conductor 240 (the “conductive portion”) in thermal engagement with the heating element 352 when the tank 16 is received in the dock 14.  Id. at Fig. 14, [0086].  
The tank 16 also comprise an upper tank housing 188 (the “lid”) movably connected to the lower tank housing 190 between a closed position (seen in Fig. 1B) and an open position (seen in Fig. 14).  See Kepler Fig. 14, [0081].
The tank 16 further comprises a seal 209 (the “seal”) that seals between the lower housing 190 and the upper housing 188 when the upper housing 188 is in the closed position.  See Kepler Fig. 14, [0087].

    PNG
    media_image1.png
    1019
    1344
    media_image1.png
    Greyscale

Kepler differs from claim 2, because it fails to disclose the heating element 352 being spring-biased, as required by the claim.
But in the analogous art of humidifying air that is supplied to a patient, O’Hare discloses a humidifier comprising a water reservoir 4 that engages with a heater 1.  See O’Hare Fig. 6, col. 2, ll. 20–66.  The heater 1 comprises a spring-loaded heating plate 2, and the reservoir 4 comprises a base with a heat conductive portion 27 that engages the heating plate 2.  Id.  

    PNG
    media_image2.png
    663
    523
    media_image2.png
    Greyscale

The spring-loaded heating plate 2 is beneficial because the spring pushes the heating plate 2 towards the conductive portion 27 of the water reservoir 4, improving thermal contact.  The Applicant’s specification recognizes this benefit.  See Spec. filed Mar. 25, 2022 (“Spec.”) [0022].  
It would have been obvious for Kepler’s heating element 352 to be spring-loaded to improve thermal contact with the heat conductor 240.
Kepler also differs from claim 2 because it fails to disclose the following limitations:
“a protrusion configured to be locked within the recess to secure the reservoir to the dock, 
a resilient portion configured to be compressed to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”

But it would have been obvious to modify Kepler in view of Ruiz Ballesteros or Roscoe to teach these features, for the reasons stated below. 
In Kepler, the reservoir 16 is slid into and out of the dock 14, in a drawer-like manner.  See Kepler Fig. 1B.  Also, the tank 16 can be used to hold medicine, which is vaporized and supplied to the patient.  Id. at [0038].
In the analogous art of evaporating medicine, Ruiz Ballesteros discloses an evaporator device.  See Ruiz Ballesteros Fig. 4, [0024]–[0027].  The device comprises a support 8 which contains the medicine, and a casing 1 used to hold the support 8.  Id.  The support 8 is slid into a housing 1 in a drawer-like manner.  Id.  The support 8 comprises a safety mechanism, making it difficult for children to extract the support 8 from the casing 1.  Id. at Fig. 6, [0027].  The safety mechanism comprises teeth 15 which are provided on the lateral walls of the support 8.  Id.  The teeth 15 engage with complementary teeth 16 on the casing 1, to lock the support 8 within the casing 1.  Id.  To remove the support 8, an operator compresses lateral areas 17 of the casing 1, causing the teeth 15, 16 to disengage, so the support 8 can be pulled from the casing 1.  Id.

    PNG
    media_image3.png
    744
    1292
    media_image3.png
    Greyscale

It would have been obvious to provide the safety mechanism of Ruiz Ballesteros with Kepler’s tank 16 and dock 14, to prevent a child from pulling the tank 16 from the dock 14.
With this modification, one of the teeth 15 from Ruiz Ballesteros would correspond to the “protrusion configured to be locked within the recess to secure the reservoir to the dock” of claim 2.  One of the lateral areas 17, compressed to disengage the tooth 15, would correspond to the “resilient portion configured to be compressed to unlock the protrusion from within the recess and thus enable removal of the reservoir from the dock.”
Alternatively, in the analogous art of drawers, Roscoe discloses a drawer-like tray structure 34 that is received in a housing 12.  See Roscoe Fig. 2, col. 3, ll. 45–58.  The tray 34 comprises a resilient latch portion 70.  Id.  The latch 70 comprises a rearwardly facing ledge 72 that abuts the top of the housing 12, to secure the tray 34 within the housing 12.  Id. at Fig. 2, col. 4, ll. 38–52.  When the tray 34 needs to be removed, a user pushes down on the top of the latch 70, compressing the body of the latch 70 to disengage the ledge 72 from the housing 12.  Id. at Fig. 2A, col. 4, ll. 53–60.

    PNG
    media_image4.png
    751
    1070
    media_image4.png
    Greyscale

Roscoe’s latch 70 is beneficial, because it secures the tray 34 in the housing 12, to prevent the tray 34 from being accidentally removed from the housing 12.  It would have been obvious to provide Roscoe’s latch 70 on the upper housing 188 in Kepler to provide this benefit.
With this modification, the ledge 72 would correspond to the “protrusion configured to be locked within the recess.”  The body of the resilient latch 70, which is compressed to disengage the ledge 72 from the housing 12, would correspond to the “resilient portion configured to be compressed to unlock the protrusion.”   
Claim 3 requires for the device of claim 2, the water reservoir further comprises an inlet to receive the flow of air and an outlet to deliver the flow of air with added humidity back to an outlet of the dock.  Claim 4 requires for the device of claim 2, the lid comprises the inlet and the outlet.  Claim 5 requires for the device of claim 3, the inlet and outlet are located on a common side of the water reservoir and configured to guide the flow of air in a substantially horizontal direction to and from the dock when the humidifier apparatus is in a working orientation.
The upper housing 188 of Kepler’s tank 16 comprises an inlet opening 192 (the “inlet”) to receive the flow of air and a tank outlet opening 194 (the “outlet”) to deliver the flow of air with added humidity back to an outlet of the dock 14.  See Kepler Fig. 14, [0081].  The inlet 192 and outlet 194 are located on a common side of the tank 16 and configured to guide the flow of air in a substantially horizontal direction to and from the dock 14 when the humidifier apparatus is in a working orientation, as seen in Figs. 1B and 14.  
Claim 7 requires for the device of claim 3, the inlet comprises an inlet tube and the outlet comprises an outlet tube.
In Kepler, the inlet 192 comprises an inlet tube, which is the channel that extends from inlet 192 to arched ridge 218.  See Kepler Figs. 14, 15, [0083].  The outlet 194 comprises an outlet tube, which is the channel that extends from arched ridge 218 to outlet 194.  Id.  These channels are “tubes” under the broadest reasonable interpretation, because they are bounded by the top of the upper housing 188, dividing ridge 216 and arched ridge 218, in a way to direct fluid flow.  Id.
Claim 8 requires for the device of claim 7, an axis of the inlet tube and an axis of the outlet tube are crossed relative to one another.  Claim 9 requires for the device of claim 7, an axis of the inlet tube and an axis of the outlet tube are angled relative to the conductive portion of the base.
In Kepler, the inlet channel corresponding to the “inlet tube” has two axes—one extending from the inlet 192 to the ridge 218, and one that is formed when air turns in the ridge 218.  See Kepler Fig. 15, [0083].  The outlet channel corresponding to the “outlet tube” also has two axes, for similar reasons.
An axis of the inlet tube and outlet tube are crossed relative to one another, as seen in the annotated figure below.  The axes of the inlet tube and of the outlet tube are angled relative to one another, because the two axes form substantially a ninety-degree angle, as seen in the annotated figure below.

    PNG
    media_image5.png
    890
    1439
    media_image5.png
    Greyscale

Claim 10 requires for the device of claim 3, the dock comprises a dock air outlet to deliver the flow of air to the inlet of the water reservoir and a dock air inlet to receive the flow of air that has been humidified in the reservoir.
In Kepler, the dock 14 comprises a tank inlet interface 298 (the “dock air outlet”) to deliver the flow of air to the inlet 192 of the tank 16.  See Kepler Figs. 1B, 18, 19, [0109].  The dock 14 also comprises a tank outlet interface 290 (the “dock air inlet”) to receive the flow of air that has been humidified in the tank 16.  Id.
Claim 11 requires for the device of claim 2, the water reservoir further includes a latch to secure the base and the lid together.
Kepler’s tank 16 comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0084].
Claim 12 requires for the device of claim 11, the latch is configured to restrict relative movement of the lid and the base in one direction only to prevent separation of the lid and the base while allowing further compression of the resilient portion.
In Kepler, the catch 226 is configured to restrict relative movement of the upper and lower housings 188, 190 in one direction to prevent separation of the upper housing 188 and the base 190, because the catch 226 prevents the upper housing 188 from being pulled away from the base 190.  See Kepler Fig. 14, [0087].  The catch 226 allows for further compression of the resilient portion—the compressible lateral areas 17 of Ruiz Ballesteros, or the body of Roscoe’s latch 70—because these structures are separate from one another.
Claim 13 requires for the device of claim 2, the water reservoir is structured to prevent refilling of the reservoir when it is coupled to the dock.
Kepler teaches this feature, because the upper and lower housings 188, 190 are uncoupled when the tank 16 needs to be refilled with water.  See Kepler [0087].
Claim 14 requires for the device of claim 2, at least a portion of the reservoir is prevented from being opened when the reservoir is coupled to the dock.
Kepler teaches this feature because the upper and lower housings 188, 190 are secured by catch 226 when the tank 16 is inserted into the dock 14.  See Kepler Fig. 14, [0084].
Claim 15 requires for the device of claim 2, the dock further comprises a cavity having a top portion and a bottom portion.  The bottom portion has the heater plate located thereon, and the top portion has the recess.  The cavity is configured to retain at least a portion of the reservoir therein.
In Kepler, the tank cavity 362 corresponds to the “cavity.”  See Kepler Fig. 21, [0098].  It has a top portion which is the area above guide protrusions 328b, and a bottom portion which is the area below guide protrusions 328.b  Id. at [0110].  The bottom portion has the heating element 352, as seen in Fig. 21.  The space between guide protrusion 328a and 328b corresponds to the “recess.”  Id.  This recess is in the top portion, as seen in Fig. 21.  The tank cavity 362 is configured to retain the tank 16, as seen in Fig. 1B.
Claim 16 requires for the device of claim 2, the base and the lid are pivotably coupled.
In Kepler, the upper and lower housings 188, 190 are pivotably coupled because the housings 188, 190 are pivoted with respect to each other when they are connected.  See Kepler Fig. 14, [0087].
Claim 17 requires for the device of claim 2, the resilient portion is located within a wall of the lid.
When Kepler is modified in view of Roscoe, the latch 70 of Roscoe would be provided on the top wall of Kepler’s upper housing 188.
When Kepler is modified in view of Ruiz Ballesteros, it would have been obvious for the safety mechanism to be provided on the side walls of the upper housing 188, because the safety mechanism would be operable in this position.
Claim 18 requires for the device of claim 2, the water reservoir further comprises at least one handle to facilitate coupling of the reservoir to the dock.
Kepler’s tank 16 has a handle ridge 204 (the “handle”) which facilitates coupling of the tank 16 to the dock 14.  See Kepler Fig. 14, [0110].
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of O’Hare et al., US 4,203,027 in further view of Ruiz Ballesteros et al., US 2005/0185938 A1 or Roscoe, US 5,761,030 in further view of Kenyon et al., US 6,397,841 B1.
Claim 6 requires for the device of claim 5, the inlet and outlet are located at different vertical heights relative to the conductive portion.
In Kepler, the inlet 192 and outlet 194 are located at the same vertical height relative to the conductive portion 240.  
But in the analogous art of patient air humidifying devices, Kenyon discloses a humidifier 26 with an inlet tube 25 spaced vertically below an outlet tube 28.  See Kenyon Fig. 1, col. 3, ll. 49–67.

    PNG
    media_image6.png
    405
    539
    media_image6.png
    Greyscale

It would have been obvious to modify Kepler’s upper housing 188 so that the inlet 192 and outlet 194 are at different vertical heights, similar to the configuration illustrated in Kenyon, because this rearrangement of parts would not significantly impact the function of Kepler’s humidifier.  See MPEP 2144.04(VI)(C).
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of O’Hare et al., US 4,203,027 in further view of Roscoe, US 5,761,030 in further view of Kenyon et al., US 6,397,841 B1
Claim 19 recites the limitations of claims 3–7, 10, 11, 13–15, 17 and 18.  These limitations are unpatentable for the reasons stated above.
Note that the top, planar wall of the upper housing 188 comprises the inlet 192 and the outlet 194.  See Kepler Fig. 14.
Additionally, Kepler’s upper housing 188 is configured to swing open relative to the lower housing 190, along a vertical axis at the end of the tank 16 comprising the inlet 192 and the outlet 194 (the “insertion end”).  See Kepler Fig. 14, [0087].
Furthermore, the seal 209 and the structure that holds the seal 209 is interpreted as corresponding to the “seal.”  The area of seal ledge 224 that attaches to the lower housing 190 is the “base portion.”  See Kepler Fig. 14, [0084].  The area of the ledge 224 that extends into the lower housing 190 is the “cantilevered lip.”  Id.
When Kepler is modified in view of Roscoe—the space in the top of Kepler’s dock 14 that receives the ledge 72 of Roscoe’s latch 70 corresponds to the “recess.”  When Kepler’s upper housing 188 has Roscoe’s latch 70, Kepler’s tank 16 would be configured to receive downward force which results in compression of the resilient latch 70 to unlock the ledge 72 from within the recess, because Roscoe’s latch 70 is unlocked by pressing down on it, to release the ledge 72.  See Roscoe Fig. 2A, col. 4, ll. 38–60.
Claim 20 recites the limitations of claims 3–5, 7, 8, 10, 11 and 16.  These limitations are unpatentable for the reasons stated above.
Note that the top, planar wall of the upper housing 188 comprises the inlet 192 and the outlet 194.  See Kepler Fig. 14.
Furthermore, the seal 209 and the structure that holds the seal 209 is interpreted as corresponding to the “seal.”  The area of seal ledge 224 that attaches to the lower housing 190 is the “base portion.”  See Kepler Fig. 14, [0084].  The area of the ledge 224 that extends into the lower housing 190 is the “cantilevered lip.”  Id.
When Kepler is modified in view of Roscoe—the space in the top of Kepler’s dock 14 that receives the ledge 72 of Roscoe’s latch 70 corresponds to the “recess.”  When Kepler’s upper housing 188 has Roscoe’s latch 70, Kepler’s tank 16 would be configured to receive downward force which results in compression of the resilient latch 70 to unlock the ledge 72 from within the recess, because Roscoe’s latch 70 is unlocked by pressing down on it, to release the ledge 72.  See Roscoe Fig. 2A, col. 4, ll. 38–60.
Roscoe’s latch 70 does not form a seal between the upper and lower housings 188, 190.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0234254; 6,669,626.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776